DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-14 in the reply filed on 12/28/2021 is acknowledged. Claims 15-28 are withdrawn from further consideration as being directed to non-elected inventions. 

Drawings
The drawings are objected for the following reasons. 
(i) The table in Fig. 1 appears to show the relative weights of NiO, MoO3, WO3, and TiO2, at the ten points, “ABCDEFGHIJ,” based on weight percentage (“wt%” is shown at the top of the table). However, the weights of NiO, MoO3, WO3, and TiO2, add up to only 1 at each of the points, which suggests that the values in the table are based on weight fraction, instead of weight percentage. Appropriate correction is required. For example, the value of “NiO” at point “A” should state 39, instead of “0.39,” since it is based on wt%. 
(ii) At least some of the eight points that constitute the region in Fig. 2 (referring to the diagram on the upper right corner) appear to be misplaced. For example, at point E, the relative weights (wt%) of NiO, MoO3, WO3, and TiO2 are 60, 4, 16, and 20. It is noted that point E has the highest NiO weight among the eight points, which suggests that point E should be placed closest to “NiO” on the diagram. However, on the diagram, point E is placed at the farthest point relative to “NiO.” Similarly, point C, which has the lowest NiO weight among the eight points, is placed the closest to “NiO” on the diagram. It is suggested that the correct locations of the eight points may be obtained by replacing A, B, C, D, E, F, G, and H with D, C, B, A, G, H, F, and E, 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities. Appropriate correction is required.
The specification, in paragraph [024], discloses the following chemical formula:  Av[Ni(OH)x(L)py]z[MomW1-mO4][Ti(OH)nO2-n/2]w,
where L is an organic compound-based component, such as an organic acid or salt thereof ([051]), and 0 ≤ y ≤ 2/p. Based on the recitation of “0 ≤ y ≤ 2/p,” the value for p, which is the charge of the organic compound-based component, must be positive. However, one skilled in the art would readily recognize that the charge of organic acids or acid salts are neutral or 

Claim Interpretation
Claims 10-11 each recite a region of quaternary phase diagram wherein the region is defined by a certain set of points, each point having weight percentages of Ni, Mo, W, and Ti, on a metal oxide basis (i.e. NiO, MoO3, WO3, and TiO2). It is noted that, at each of the points recited in claims 10-11, the weight percentages of the metals add up to 100 wt%. According to the specification, weight percentages used in the instant application are based on the total weight of the composition. However, the bulk catalyst precursor contains additional components other than the metal oxides, such as a cation ion (e.g., ammonium) and an organic compound-based component.  For the purpose of examination, the weight percentages recited in claims 10-11 are interpreted to be based on the total weight of NiO, MoO3, WO3, and TiO2, and not the total weight of the bulk catalyst precursor. 

Claim Objections
Claims 9, 10, and 13 are objected to because of the following informalities.  Appropriate correction is required.
Claim 9 recites the formula of the bulk catalyst precursor: 
Av[Ni(OH)x(L)py]z[MomW1-mO4][Ti(OH)nO2-n/2]w
where L is an organic compound-based component, such as an organic acid or salt thereof (see claims 3-4), and 0 ≤ y ≤ 2/p. Based on the recitation of “0 ≤ y ≤ 2/p,” the value for p, which is the charge of the organic compound-based component, must be positive. However, one skilled in the art would readily recognize the charge of organic acids or acid salts are neutral or negative. Since this appears to be an obvious mistake, the recited limitation “0 ≤ y ≤ 2/p” is interpreted as 0 ≤ y ≤ -2/p (with a negative sign being added prior to 2).
Drawings above). This appears to be an obvious mistake, and Applicant is suggested to amend claim 10 by multiplying the values therein by 100 to obtain values in wt%.  
Claim 13 recites “particle density of 1.00 to 3.00 cm3/g” at line 3. The unit for particle density should be g/cm3 (and not cm3/g) as per paragraph [029] of the instant specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  
Claims 1-8 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Maesen et al. (US Pub. 2009/0107883 A1; hereinafter “Maesen”).
Regarding claim 1, Maesen discloses a bulk catalyst precursor having the formula: Av[(Mp)(OH)x(L)ny]z(MVIBO4) ([0056]), wherein: 
A is one or more monovalent cationic species, such as NH4+ ([0057], [0065]);
Mp is at least a Promoter metal, such as Ni ([0058], [0067], [0073]);
L is one or more oxygen-containing ligands having a neutral or negative charge n≤0 ([0059]);
MVIB is at least a Group VIB metal, such as a mixture of molybdenum and tungsten ([0060], [0066]);
MP:MVIB has an atomic ratio between 100:1 and 1:100 ([0061]):
v-2+P*z-x*z+n*y*Z=0 ([0062]); and 
0 ≤y≤-P/n; 0 ≤x≤ P; 0≤ v≤ 2; 0≤z ([0063]).
Maesen discloses an example where a catalyst precursor has the formula of (NH4) {[Ni2.6(OH)2.08(C4H2O42-)0.06] (Mo0.35W0.65O4)2} [(0146]). Consequently, the amounts of Ni, Mo, and W, on metal oxide basis, in the catalyst precursor are calculated to be 20.5 wt%, 5.3 wt%, and 15.9 wt%, respectively, which fall under the claimed ranges.
Maesen does not explicitly disclose that the bulk catalyst comprises of “1 to 60 wt. % of Ni, on a metal oxide basis,” “1 to 40 wt. % of Mo, on a metal oxide basis,” “5 to 80 wt. % of W, on a metal oxide basis;” and “2 to 45 wt. % of Ti, on a metal oxide basis.”
However, Maesen discloses that a diluent can be included in the process for making the catalyst precursor composition ([0085], wherein the diluent amounts from 0-95 wt% of the total 2) ([0085], [0088]). Considering the disclosed range of titania (0-95 wt%) that can be included to the catalyst precursor, Maesen is considered to teach that its catalyst precursor has Ni, Mo, W, and Ti, having amounts, on a metal oxide basis, that fall under or overlap the claimed ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05. I.

Regarding claim 2, Maesen discloses that the bulk catalyst comprises one or more organic oxygen-containing ligands, L, which corresponds to “an organic compound-based component” in claim 1 ([0059], [0079]). 

Regarding claims 3-4, Maesen discloses that the one or more organic oxygen-containing ligands can be an organic acid or salt thereof, including maleic acid, tartaric acid, glyoxylic acid, aspartic acid, lactic acid, malic acid, citric acid, malonic acid, fumaric acid, and glyoxylic acid ([0080]-[0081]). 

Regarding claim 5, Maesen does not explicitly teach that a molar ratio of Ni to the organic oxygen-containing ligands (i.e. the claimed organic compound-based component) is in a range of 3:1 to 20:1. However, it should be noted that based on the formula for the catalyst precursor described by Maesen, i.e., Av[(MP)(OH)x(L)ny]z(MVIBO4) where 0 ≤y≤-P/n ([0056], [0063]), the molar ratio of MP (Ni) and L (organic oxygen-containing ligand) can be expressed by 1:y. Since nickel has an oxidation state of +2, the relationship 0 ≤y≤-P/n is equivalent to 0 ≤y≤-2/n. Furthermore, Maesen teaches that L can be a salt of an organic acid, such as maleic acid, lactic acid, etc., thereby suggesting that “n” can be -1. Therefore, Maesen is considered to suggest 0 ≤y≤ 2. Consequently, it is contemplated by Maesen that a molar ratio of Ni to the 

Regarding claim 6, Maesen discloses that a diluent can be included in the process for making the catalyst precursor composition ([0085], wherein the diluent amounts from 0-95 wt% of the total composition, and wherein the suitable diluent materials include titania (i.e. TiO2) ([0085], [0088]). Therefore, Maesen discloses a broad range for diluent which would encompass the claimed range of Ti/(Ni+Mo+W) of 10:1 to 1:10.

Regarding claim 7, Maesen discloses a MP:MVIB atomic ratio between 100:1 and 1:100, wherein MP can be nickel and MVIB a mixture of molybdenum tungsten ([0061], [0066], [0073]).  Maesen further discloses that the catalyst precursor may comprise molybdenum (Mo) and tungsten (W) at a molar ratio of about 10:1 to 1:10 ([0066]). Therefore, the MP:MVIB atomic ratio described in Maesen is considered to encompass and renders obvious the claimed Ni/W molar ratio of 10:1 to 1:10.

Regarding claim 8, Maesen discloses that the catalyst precursor may comprise molybdenum (Mo) and tungsten (W) at a molar ratio of about 10:1 to 1:10 ([0066]), which reads on the claimed range of 100:1 to 1:100.

Regarding claims 10-11, Maesen does not explicitly disclose the claimed regions of a quaternary phase diagram defined by ten points “ABCDEFGHIJ” as recited in claim 10 or by eight points “ABCDEFGH” as recited in claim 11. However, considering the breadth of the formula for the catalyst precursor described by Maesen, it is the examiner’s position that the claimed regions in claims 10 and 11 at least partly overlap the weight percentages of Ni, Mo, W, and Ti, on a metal oxide basis, that are contemplated by Maesen. For example, Maesen 3, and WO3 (please see Claim Interpretation regarding the interpretation of the weight percentages in claims 10-11). Furthermore, Maesen discloses that a diluent can be included in the process for making the catalyst precursor composition ([0085], wherein the diluent amounts from 0-95 wt% of the total composition, and wherein the suitable diluent materials include titania (i.e. TiO2) ([0085], [0088]). Assuming that 0-95 wt% of titania is added to the catalyst precursor, it can be said that the weight percentages of NiO, MoO3, WO3, and TiO2 contemplated by Maesen at least overlap the claimed regions of quaternary phase diagram defined by the ten points ABCDEFGHIJ in claim 10 and the eight points ABCDEFGH in claim 11.

Regarding claim 12, Maesen discloses that a diluent, which is considered a binder, can be included in the process for making the catalyst precursor composition ([0085], wherein the diluent amounts from 0-95 wt% of the total composition ([0084]-[0085]). Thus, the claimed range of 1-15 wt% of a binder falls under the range described by Maesen, and is considered prima facie obvious. 

Regarding claim 13, Maesen discloses that the catalyst precursor has a BET specific surface area of at least 10 m2/g and a pore volume of 0.05-5 ml/g ([0107]-[0108]).

Regarding claim 14, Maesen discloses that the catalyst precursor may be sulfided to obtain a sulfided bulk catalyst ([0113]). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Maesen (Pub. 2009/0107883 A1), as applied to claim 1, and further in view of Geerlings et al. (US Pub. 2003/0153633 A1; hereinafter “Geerlings”).
Regarding claim 9, Maesen discloses a bulk catalyst precursor having the formula: Av[(MP)(OH)x(L)ny]z(MVIBO4) ([0056]), wherein: 
A is one or more monovalent cationic species, such as NH4+ ([0057], [0065]);
MP is at least a Promoter metal, such as Ni ([0058], [0067], [0073]);
L is one or more organic oxygen-containing ligands having a neutral or negative charge n≤0 ([0059]);
MVIB is at least a Group VIB metal, such as a mixture of molybdenum and tungsten ([0060], [0066]);
MP:MVIB has an atomic ratio between 100:1 and 1:100 ([0061]):
v-2+P*z-x*z+n*y*Z=0 ([0062]); and 
0 ≤y≤-P/n; 0 ≤x≤ P; 0≤ v≤ 2; 0≤z ([0063]).
Since nickel has an oxidation state of +2, P in the above formula is 2 such that 0 ≤y≤-2/n; 0 ≤x≤ 2; 0≤ v≤ 2; 0≤z ([0062]-[0063]).
Since MVIB can include a mixture of molybdenum and tungsten, this meets the claimed limitation of “0 < m < 1.” ([0060], [0066]);
With respect to “[Ti(OH)nO2-n/2]w,” Maesen does not explicitly teach using a titanium compound precursor having the claimed formula. However, Maesen teaches that the diluent can be titania and suggest applying precursors of the diluents that, during the process, are converted into the diluents ([0088]-[0089]).  
Geerlings teaches that titania in catalyst precursors can be prepared by adding a titania precursor, as an alternative or in addition to titania, wherein the suitable titania precursor includes titania hydroxide ([0028]). Geerlings notes that titania hydroxide is converted to titania by heating ([0028]).

With respect to “n,” since Geerlings teaches titanium hydroxide (Ti(OH)4) can be used as in addition to titania, one skilled in the art would understand that “n” in the formula “[Ti(OH)nO2-n/2]w” will be greater than 0 and less than 4. 
With respect to “w/(z+1) <10,” since Maesen discloses that the diluent amounts from 0-95 wt% of the total composition, Maesen is interpreted such that the diluent amount would encompass the limitation at issue ([0084]-[0085]).
	 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y CHONG whose telephone number is (571)431-0694. The examiner can normally be reached Monday-Friday 9:30pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON Y CHONG/Examiner, Art Unit 1772